DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2021 was filed after the mailing date of the Advisory Action on September 20, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Allowable Subject Matter
The amendments to the claims have overcome the previously applied Watson reference. However, there are still outstanding double patenting rejections which have not been addressed (See below for additional information). 
The following is a statement of reasons for the indication of allowable subject matter: the claims in the instant application have overcome the previous rejection(s). Specifically, the prior art of record does not teach or render obvious a clip with a first leg member having a convex curvature on the outer surface, a second leg member having a second inner surface and a second outer surface, the second leg also including an inner portion and an outer portion integrally formed together and separated by an aperture extending between first and second side surfaces on opposing lateral sides of the second inner surface, where the second inner surface has a convex curvature along its length and the second outer surface formed on the outer portion and having a convex curvature in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Watson, Jr. et al (US PG Pub 2004/0172043) is deemed to be the closest prior art and teaches a clip member with a first leg and a second leg as set forth in the claim, however Watson does not teach the second leg includes an inner portion and an outer portion integrally formed together and separated by an aperture extending between first and second side surfaces on opposing lateral sides of the second inner surface. The inner portion and outer portion of the second leg as taught by Watson has a permanently attached back plate. It would not be obvious to remove the back plate since doing so would render the device unfit for its intended purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,548,609. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘609 patent requires: A surgical clip configured to ligate tissue (See preamble of claims 1, 16, & 21), the surgical clip comprising: a first leg member including a first proximal portion, a first distal portion, a first inner surface, and a first outer surface, the first inner surface having a concave curvature and the first outer surface having a convex curvature; a second leg member including a second proximal portion, a second distal portion, a second inner surface, and a second outer surface, the second leg member further including an inner portion and an outer portion separated by a channel, the second inner surface being formed on the inner portion and having a convex curvature, and the second outer surface being formed on the outer portion and having a convex curvature, wherein the inner portion and the outer portion are integrally formed of a polymer (See claims 1, 16, & 21); a hinge member pivotably coupling the first proximal portion and the second proximal portion (See claim 8); a hook member on the first distal portion of the first leg member; and a tip member on the second distal portion of the second leg member, the hook member being configured to deflect around the tip member to secure the surgical clip in a closed configuration (See claims 11 and 27). 
Claims of instant application (15/927774)
Corresponding claims of Patent (10,548,609)
1, 7, 12, 21
1, 3, 4, 13, 14, 16, 21
6
5, 22
8, 21
10, 21, 26
9
11
10
8
11
14


Response to Arguments
Applicant’s amendments have overcome the art based rejections in view of Watson, Jr. et al (US PG Pub 2004/0172043).
Applicant requested reconsideration of the double patenting rejections, however applicant has presented no specific arguments pointing out how the instant claims are patentably distinct from the claims of Patent 10,548,609. Examiner has reconsidered the double patenting rejections in light of the amendments, but finds the double patenting rejections are still proper.
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.H/Examiner, Art Unit 3771   
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771